EXHIBIT 10.1

 



Pacific Ethanol, Inc. 2017 Short-Term Incentive Plan (“Plan”) Description

 

·Effective Date: The Plan was adopted by the compensation committee (the
“Compensation Committee”) of the board of directors of Pacific Ethanol, Inc.
(the “Company”) on March 7, 2017.

 

·Participants: The Company’s Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer, General Counsel, Vice President of Commodities and
Corporate Development and Vice President of Supply and Trading, (“Executive
Officers”), and other officer, director and manager-level personnel will be
eligible to participate in the Plan.

 

·Aggregate Plan Pool: The dollar amount of the aggregate Plan pool will be
established by the Compensation Committee.

 

·Awards: Awards under the Plan for Executive Officers will be determined by the
Compensation Committee. Awards under the Plan for other officer, director and
manager-level personnel will be determined by the Company’s executive committee,
within the limits of the Plan pool approved by the Compensation Committee.

 

·Individual Targets: The Plan payout targets for Executive Officers will be
determined by the Compensation Committee. The Plan payout targets for other
officer, director and manager-level personnel will be set as a percentage of a
participant’s base salary in accordance with compensation policies established
by the Company’s executive committee or a participant’s employment agreement
with the Company.

 

·Award Components: Awards under the Plan will be based on two elements:
financial performance and individual performance. Company financial performance
will be an element in all participants’ awards. Each element will be assigned a
weighting based upon a participant’s role in the Company.

 

oThe financial performance element will be based on earnings before interest,
taxes, depreciation and amortization, adjusted for certain non-cash and other
adjustments, such as asset impairments, purchase accounting adjustments and fair
value adjustments, established by the Compensation Committee (“Adjusted
EBITDA”). An Adjusted EBITDA goal will be established for 2017 by the
Compensation Committee. The financial performance element is non-discretionary
and will be funded at a rate of 0% to 200% of the participant’s targeted payout
amount for the element based on the level of actual Adjusted EBITDA compared to
the Adjusted EBITDA goal.

 

oThe individual performance element will be based on individual participant
goals based on quantitative criteria and subjective elements established by each
participant’s supervisor, in consultation with the Company’s executive
committee. The extent to which a participant will be deemed to have achieved his
or her individual performance goals will be determined by the Company’s
executive committee in consultation with the participant’s supervisor; provided,
however, that the extent to which a participant who is an Executive Officer will
be deemed to have achieved his or her individual performance goals will be
recommended by the Company’s Chief Executive Officer but ultimately determined
by the Compensation Committee. The individual performance element is
discretionary and will be funded at a rate of 0% to 100% of the participant’s
targeted payout amount for the element.

 

In addition to incentive compensation payable under the Plan, the Company’s
Compensation Committee retains the authority to grant special discretionary cash
and/or equity awards.

